           Case 2:19-cr-00356-PD Document 80 Filed 07/28/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                         :
                                                 :
           v.                                    :       Crim. No. 19-356
                                                 :       Civ. No. 20-cv-3351
                                                 :
ANDREW BERKOWITZ                                 :

                                            ORDER

       On July 6, 2020 Defendant Andrew Berkowitz—who is currently awaiting sentencing—

filed a self-styled Habeas Petition pursuant to 28 U.S.C. § 2241, to which the Government has

responded. (20-cv-03351, Doc. No. 1; 19-cr-0356, Doc. No. 79.) The core of Defendant’s

argument appears to be that he is dissatisfied with his privately-retained counsel, and wishes to

withdraw his guilty plea. (20-cv-03351, Doc. No. 1.)

       Defendant filed his Petition on a separate civil docket without paying the requisite filing

fees. In any event, any habeas challenge is premature, as Defendant has not yet been sentenced.

See Stone v. United States, No. CV 19-21052 (SDW), 2019 WL 6696281, at *1 (D.N.J. Dec. 9,

2019); Hoover v. Anderson, No. CV 20-715 (SRC), 2020 WL 525925, at *2 (D.N.J. Jan. 31, 2020);

Gov't of Virgin Islands v. Bolones, 427 F.2d 1135, 1136 (3d Cir. 1970); see also Reese v. Warden

Philadelphia FDC, 904 F.3d 244, 245 (3d Cir. 2018) ( “[A] federal detainee’s request for release

pending trial can only be considered under the Bail Reform Act and not under a § 2241 petition

for habeas relief.”)


       Defendant has also filed a “Motion for Preliminary Injunction,” which is unintelligible and

offers no plausible basis for me to grant relief of any kind. (20-cv-03351, Doc. No. 4.) I will thus

deny Defendant’s pro se Motions.

       Defendant hired his lawyer, and is free to replace him with another lawyer. Presumably,
          Case 2:19-cr-00356-PD Document 80 Filed 07/28/20 Page 2 of 2




Defendant will do so after the status hearing scheduled for August 19, 2020.

       AND NOW, this 28th day of July, 2020, it is hereby ORDERED as follows:

   1. Defendant’s Petition for Habeas Corpus pursuant to 28 U.S.C. § 2241 (20-cv-03351, Doc.

       No. 1) is DISMISSED.

   2. Defendant’s “Motion for Preliminary Injunction” (20-cv-03351, Doc. No. 4) is DENIED.

   3. The Clerk of Court shall CLOSE case number 20-cv-3351. All other related proceedings

       shall remain OPEN.

                                                           AND IT IS SO ORDERED.

                                                           /s/ Paul S. Diamond
                                                           _________________________
                                                           Paul S. Diamond, J.




                                                   2
